NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     ARTHUR REY JUAREZ, Appellant.

                             No. 1 CA-CR 15-0308
                              FILED 3-17-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR 2013-114721-001
             The Honorable Pamela Hearn Svoboda, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Hopkins Law Office, PC, Tucson
By Cedric Martin Hopkins
Counsel for Appellant

Arthur Rey Juarez, Florence
Appellant
                             STATE v. JUAREZ
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge John C. Gemmill joined.


D O W N I E, Judge:

¶1            Arthur Rey Juarez appeals his convictions and sentences for
three sexual offenses involving a child. Pursuant to Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), counsel has searched
the record, found no arguable question of law, and asked us to review the
record for reversible error. See State v. Richardson, 175 Ariz. 336, 339 (App.
1993). Juarez filed a supplemental brief that we have considered. For the
following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY1

¶2            In 2001, two brothers and their cousin reported to police that
they had been molested by their long-time coach and close family friend,
Juarez. Due to police mishandling, there was no follow-through on the case
for over a decade. In 2013, the State filed charges against Juarez.

¶3            A.G., the youngest victim, testified at trial that he occasionally
stayed overnight at Juarez’s home when he was about 13 years old, and
Juarez would sometimes sleep alongside him in the same bed. On one such
occasion, he awakened to Juarez caressing him and trying to pull down his
shorts; Juarez stopped after A.G. got up to use the bathroom and returned
with his shorts double-knotted. A.G. described a similar scenario occurring
a few months later, when he woke to find Juarez lowering his shorts and
caressing his genitals. Juarez then placed A.G.’s penis in his mouth.

¶4            The older brother, S.G., and the cousin, J.G., also testified that
Juarez acted inappropriately when they were young teenagers. S.G. stated
that Juarez grabbed his genitals while they were wrestling and later
caressed his testicle while giving him a leg massage after a soccer game.


1      Juarez’s offenses took place sometime between May 1, 1998, and
November 27, 2000. As applicable here, no statute underwent significant
changes between 1998 and 2001. Thus, unless otherwise indicated, any
statutory citation is to the 2001 version.

                                       2
                            STATE v. JUAREZ
                           Decision of the Court

S.G. also testified he once woke up in Juarez’s bed to find Juarez caressing
his penis. Similarly, J.G. testified that he was asleep on Juarez’s couch and
awakened to find Juarez caressing his leg and groin.

¶5            Juarez conceded his relationship with the victims could be
considered inappropriate and admitted he found himself in several
inappropriate situations with young boys. Juarez agreed that nearly
everything occurred as the three boys described, but claimed he did not
recall touching any of them in a sexual manner. Juarez testified he suffered
from sleep apnea, which caused him to toss and turn, and he would
sometimes wake up in different positions or rooms with no memory of
moving.

¶6             The jury found Juarez guilty of three counts involving A.G.:
(1) attempt to commit molestation of a child in violation of Arizona Revised
Statutes (“A.R.S.”) sections 13-1001(A)(2), -1410(A), a class 3 felony; (2)
molestation of a child in violation of A.R.S. § 13-1410(A), a class 2 felony;
and (3) sexual conduct with a minor in violation of A.R.S. § 13-1405, a class
2 felony.2 The superior court sentenced Juarez to lifetime probation for
count 1, see A.R.S. §§ 13-901(A)–(B), -902(E), imprisonment for 15 years for
count 2, see A.R.S. § 13-604.01(D), (F), and a consecutive 18-year sentence
for count 3, see A.R.S. § 13-604.01(C), (F), (K). Juarez timely appealed. We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution, and A.R.S. §§ 12-120.21(A)(1) (West 2016), 13-4031 (West
2016), and -4033(A)(1) (West 2016).

                              DISCUSSION

¶7            We have read and considered the briefs submitted by Juarez
and his counsel, and we have reviewed the entire record. See Leon, 104 Ariz.
at 300. We find no reversible error. All of the proceedings were conducted
in compliance with the Rules of Criminal Procedure, and the sentences
imposed were within the statutory ranges. Juarez was present at all critical
phases of the proceedings and was represented by counsel. The jury was
properly impaneled and instructed. As described supra, the State presented
substantial evidence of guilt. See State v. Burns, 237 Ariz. 1, 20–21, ¶ 72
(2015) (“Substantial evidence to support a conviction exists when
reasonable persons could accept it as adequate and sufficient to support a


2      The State initially charged Juarez with seven counts, but only five
were presented to the jury. Before trial, the State moved to dismiss two
counts relating to S.G. on statute of limitations grounds. The jury found
Juarez not guilty of two counts involving S.G. and J.G. (counts 4 and 5).

                                     3
                             STATE v. JUAREZ
                            Decision of the Court

conclusion of defendant’s guilt beyond a reasonable doubt.”); cf. State v.
Clemons, 110 Ariz. 555, 556–57 (1974) (witness credibility and weight to be
given to testimony are determined exclusively by the jury). The record
reflects no irregularity in the deliberation process.

¶8           Next, we briefly address several issues Juarez raises in
conclusory fashion in his supplemental brief.

I.     Batson Challenge

¶9             Juarez argues that during jury selection, “Prosecutors
removed all minorities as candidates.” The record reflects that defense
counsel raised a Batson challenge when the State moved to strike the only
remaining black juror in the venire. See Batson v. Kentucky, 476 U.S. 79, 80
(1986) (Equal Protection Clause prevents peremptory strikes based solely
upon race). The State responded that it struck that individual because she
was a teacher, and “teachers tend to believe that students lie a lot.” The
prosecutor stated she intended to strike every teacher because, “It is just not
a field that I’m crazy about having on a jury on a child case.” The superior
court accepted the State’s explanation and denied the Batson challenge.

¶10           We will affirm the denial of a Batson challenge unless it is
clearly erroneous. State v. Newell, 212 Ariz. 389, 400, ¶ 52 (2006). We give
great deference to the trial court’s ruling on a Batson challenge because the
determination hinges largely on being able to assess the prospective jurors,
as well as the prosecutor’s sincerity and credibility. See State v. Canez, 202
Ariz. 133, 147, ¶ 28 (2002). We cannot say here that the State’s race-neutral
explanation was clearly pretextual. See State v. Gay, 214 Ariz. 214, 220, ¶ 17
(App. 2007) (party challenging strike must show the proffered race-neutral
explanation is pretextual).

II.    Ineffective Assistance of Counsel

¶11            Juarez expresses concern that he received ineffective
assistance of counsel. However, claims for ineffective assistance of counsel
must be brought in proceedings pursuant to Arizona Rule of Criminal
Procedure 32. State v. Spreitz, 202 Ariz. 1, 3, ¶ 9 (2002). “Any such claims
improvidently raised in a direct appeal . . . will not be addressed by
appellate courts regardless of merit.” Id.




                                      4
                            STATE v. JUAREZ
                           Decision of the Court

III.   Other Issues Raised

¶12           Juarez’s supplemental brief suggests other errors without
offering support or context. For example, the brief asserts without
elaboration that:

       In addition, the video interview of myself was not allowed to
       be played during trial despite numerous requests and
       arguments to get it played. For some reason a medical
       diagnosis of Sleep Apnea was not allowed to be admitted.
       School Records of the presumed victim was [sic] not
       permitted to be obtained either.

¶13          It is not this Court’s role to develop arguments not clearly
made. We have nonetheless reviewed these issues as we understand them
and found no error.3 See State v. Cookus, 115 Ariz. 99, 104 (1977)
(“Fundamental error aside, general allegations without specific contentions
or references to the record do not warrant consideration on appeal.”).
Moreover, Juarez has not explained how he was prejudiced. See State v.
Henderson, 210 Ariz. 561, 567, ¶ 20 (2005) (reversal requires a defendant to
show both fundamental error and resulting prejudice).

                             CONCLUSION

¶14           We affirm Juarez’s convictions and sentences. His counsel’s
obligations of representation in this appeal have ended. Counsel need do
nothing more than inform Juarez of the status of the appeal and his future
options, unless counsel’s review reveals an issue appropriate for




3      Though the superior court would not admit the entire interview
video because it contained hearsay, Juarez was free to play snippets and
introduce testimony about non-hearsay content. The jury heard ample
testimony that Juarez had been diagnosed with sleep apnea and that he had
supporting medical records. Further, the record establishes that neither the
State nor the victims possessed the school records Juarez sought.

                                     5
                           STATE v. JUAREZ
                          Decision of the Court

submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584–85 (1984). On this Court’s own motion, and
if he so desires, Juarez may proceed with an in propria persona motion for
reconsideration or petition for review within 30 days of this decision.




                                 :ama




                                    6